                            **NOT FOR PRINTED PUBLICATION**



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

PATRICK NICHOLAS TAYLOR                           §

VS.                                               §     CIVIL ACTION NO. 9:19-CV-48

DIRECTOR, TDCJ-CID                                §

         ORDER OVERRULING PETITIONER’S OBJECTIONS AND ACCEPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Patrick Nicholas Taylor, a prisoner confined in the Texas Department of Criminal

Justice, Correctional Institutions Division, proceeding through counsel, brought this petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254.

       The court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends dismissing the petition as barred by the statute of limitations.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Petitioner filed objections to the

Magistrate Judge’s Report and Recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and

the relevant case law, the court concludes that petitioner’s objections lack merit.
                            **NOT FOR PRINTED PUBLICATION**

       On January 28, 2015, petitioner was sentenced in the 411th Judicial District Court of Polk

County, Texas, to life imprisonment for possession of methamphetamine. On June 1, 2016, the

Ninth Court of Appeals affirmed the judgment on direct appeal. Because petitioner did not file a

petition for discretionary review, the judgment became final on July 1, 2016. TEX. R. APP. P.

68.2(a). The one-year statute of limitations set forth in 28 U.S.C. § 2244(d) began to run the next

day, and it expired on Monday, July 3, 2017, before petitioner filed any state or federal petitions

challenging the conviction.

       Petitioner does not argue that the petition is timely. Instead, he contends that there are

circumstances warranting equitable tolling. Petitioner asserts that communication with his mother

was difficult due to his incarceration, and resulted in a delay in hiring counsel to pursue habeas

review. By the time his mother hired an attorney in August 2017, the limitations period had expired.

Petitioner contends his attorney filed his first state application for habeas relief within a week of

being hired, and he also contends that the state courts erroneously dismissed several of his state

applications for procedural reasons.

       Equitable tolling is available only if the petitioner diligently pursued his rights and

extraordinary circumstances prevented timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010).

Although petitioner lacked legal representation prior to August 2017, his pro se status and ignorance

of the law are not exceptional circumstances that warrant equitable tolling. Fisher v. Johnson, 174

F.3d 710, 714 (5th Cir. 1999). Other than attempting to hire counsel, petitioner did not take any

action to protect his rights. As a result, the statute of limitations expired before counsel was hired.

Petitioner did not diligently pursue his claims, and there are no exceptional circumstances that


                                                  2
                            **NOT FOR PRINTED PUBLICATION**

warrant equitable tolling prior to the time counsel was hired. Therefore, this petition should be

dismissed as barred by the statute of limitations.

        In addition, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires petitioner to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, petitioner need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir.

2009). If the petition was denied on procedural grounds, petitioner must show that jurists of reason

would find it debatable: (1) whether the petition raises a valid claim of the denial of a constitutional

right, and (2) whether the district court was correct in its procedural ruling. Slack, 529 U.S. at 484;

Elizalde, 362 F.3d at 328. Any doubt regarding whether to grant a certificate of appealability is

resolved in favor of the petitioner, and the severity of the penalty may be considered in making this

determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions


                                                     3
                           **NOT FOR PRINTED PUBLICATION**

presented are not worthy of encouragement to proceed further. Therefore, petitioner has failed to

make a sufficient showing to merit the issuance of a certificate of appealability.

                                              ORDER

          Accordingly, petitioner’s objections (document no. 12) are OVERRULED. The findings

of fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (document no. 11) is ACCEPTED. A final judgment will be entered in this case in

accordance with the Magistrate Judge’s recommendation. A certificate of appealability will not be

issued.

               So ORDERED and SIGNED March 21, 2020.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge




                                                 4
